Case 1:12-cr-O0600-GBD Document 303 Filed 03/25/21 Page 1 of1

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK || ELECTRONICALLY FILED
torte ene nn eee ee ee eee eee eeee x DOC #&
UNITED STATES OF AMERICA, | DATE FILEDMAR 2 5 290)
-against- ;
ORDER
JOSEPH CAMAJ, ;
12 Crim. 600-6 (GBD)
Defendant. :
X

GEORGE B. DANIELS, District Judge:
The April 1, 2021 VOSR hearing is adjourned to May 20, 2021 at 9:00 a.m.

Dated: New York, New York
March 25, 2021

SO ORDERED.

OR@EJB. DANIELS
nited States District Judge

 
